Citation Nr: 0803395	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for Meniere's syndrome.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking an initial disability rating in excess 
of 30 percent for his service-connected Meniere's syndrome.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  
Specifically, the current medical evidence of record is 
insufficient for the purpose of rating the veteran's service-
connected Meniere's syndrome.  

In support of his claim for service-connection, the veteran 
submitted a September 2004 private medical report by Dr. T.N. 
which discussed the veteran's reported symptoms and diagnosed 
Meniere's syndrome.  The report concluded that the veteran's 
Meniere's syndrome was related to his active duty service, 
but did not indicate that any diagnostic tests were performed 
and did not address whether the veteran had cerebellar gait.

In February 2005, the veteran was scheduled for a VA 
examination for ear diseases.  A letter from the veteran's 
representative, received that same month, argued that the 
veteran's claim for service connection for Meniere's syndrome 
should be decided on the evidence of record, which he 
believed to be sufficient for rating purposes.  The veteran 
failed to report for his February 2005 VA examination.  

In April 2005, the RO issued a rating decision granting 
service connection for Meniere's syndrome, and assigned a 30 
percent evaluation, effective the date of the veteran's 
claim.  In the rating decision, the RO explained that Dr. 
T.N.'s September 2004 report failed to evaluate the veteran's 
objective symptoms and did not include any type of diagnostic 
testing to confirm endolyphatic hydrops, the presence of 
cerebellar gait, or any other appropriate diagnostic data 
necessary for a rating in excess of 30 percent.  

In June 2005, the veteran's representative requested that a 
VA examination be scheduled for the veteran's service-
connected Meniere's syndrome.  No such examination was 
scheduled.  Under these circumstances, the RO should schedule 
the veteran for a VA examination to determine the severity of 
his service-connected Meniere's syndrome.  

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA compensation examination by an 
appropriate specialist to assess the level 
of disability related to his service-
connected Meniere's syndrome.  The claims 
folder, including a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner.  Any indicated 
evaluations, studies, and tests must be 
accomplished and the results must be 
included in the examination report.  The 
examiner must identify all symptoms that 
are associated with the veteran's service-
connected Meniere's syndrome and 
specifically address whether there are any 
objective manifestations showing that the 
veteran experiences vertigo and cerebellar 
gait.  If so, the examiner must address 
the frequency of the attacks of vertigo 
and cerebellar gait during the period of 
one week and during the period of one 
month, in accordance with the relevant 
schedular criteria.  A complete rationale 
for all opinions expressed must be 
provided.  The report must be typed. 

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



